Fourth Court of Appeals
                               San Antonio, Texas
                                    November 5, 2014

                                   No. 04-14-00628-CR

                                     James SMITH,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014CR4942W
                       Honorable Mary D. Roman, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on November 5, 2014.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2014.

                                             _____________________________
                                             Keith E. Hottle, Clerk